TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00021-CR


Christopher Lee Mojica, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT

NO. 52,450, HONORABLE JOE CARROLL, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's brief on appeal was due March 5, 2003.  No brief has been filed on
appellant's behalf, and appointed counsel did not respond to the notice that the brief is overdue.
Appellant's counsel, Mr. Scott K. Stevens, is ordered to file a brief in appellant's
behalf no later than June 20, 2003.  No further extension of time will be granted.
It is ordered May 27, 2003.

Before Justices Kidd, Yeakel and Patterson
Do Not Publish